Name: 2014/175/EU: Commission Implementing Decision of 27Ã March 2014 amending Decision 2007/777/EC as regards the importation of meat products, treated stomachs, bladders and intestines prepared from fresh meat of domestic poultry, including meat of farmed and wild game birds (notified under document C(2014) 1904) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: foodstuff;  tariff policy;  animal product;  agricultural activity;  cooperation policy;  agricultural policy;  trade
 Date Published: 2014-03-29

 29.3.2014 EN Official Journal of the European Union L 95/31 COMMISSION IMPLEMENTING DECISION of 27 March 2014 amending Decision 2007/777/EC as regards the importation of meat products, treated stomachs, bladders and intestines prepared from fresh meat of domestic poultry, including meat of farmed and wild game birds (notified under document C(2014) 1904) (Text with EEA relevance) (2014/175/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2) and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8, Article 9(2)(b) and Article 9(4)(b) and (c) thereof, Whereas: (1) Commission Decision 2007/777/EC (3) lays down rules on imports into the Union of consignments of certain meat products for human consumption and treated stomachs, bladders and intestines. That Decision includes the lists of third countries and parts thereof from which such imports are authorised and Annex III thereto sets out the model animal and public health certificate for those commodities intended for consignment to the Union from third countries. (2) Commission Regulation (EC) No 798/2008 (4) lays down veterinary certification requirements for imports into and transit though the Union of poultry and poultry products. It provides that the poultry commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. It also provides such imports are to be accompanied by a veterinary certificate, as referred to in that table, for the poultry commodity concerned, completed in accordance with the notes and the model veterinary certificates set out in Part 2 of that Annex. (3) In addition, the model veterinary certificates for meat of poultry (POU), for meat of farmed ratites for human consumption (RAT) and for wild game-bird meat (WGM) set out in Part 2 of Annex I to Regulation (EC) No 798/2008 state that the fresh meat must have been obtained from poultry or ratites coming from establishments which have not been placed under animal health restrictions in connection with any disease to which poultry or ratites are susceptible or from wild game-birds that were killed in territories where within a 10 km radius of which, including, where appropriate, the territory of a neighbouring country, there has been no outbreak of highly pathogenic avian influenza or Newcastle disease for at least the previous 30 days. (4) The animal health conditions for the preparation of meat products, treated stomachs, bladders and intestines from fresh meat of domestic poultry, including farmed-game and wild game-birds, laid down in Part II.1.3 of the model animal and public health certificate set out in Annex III to Decision 2007/777/EC, refer to avian influenza and Newcastle disease. However, the model veterinary certificates (POU), (RAT) and (WGM) set out in Part 2 of Annex I to Regulation (EC) No 798/2008 only refer to highly pathogenic avian influenza. It is, therefore, necessary to amend the model animal and public health certificate set out in Annex III to Decision 2007/777/EC in order to align it with the requirements for the fresh meat as laid down in the model veterinary certificates (POU), (RAT) and (WGM) set out in Part 2 of Annex I to Regulation (EC) No 798/2008. (5) In addition, the model animal and public health certificate set out in Annex III to Decision 2007/777/EC refers to Council Directive 90/539/EEC (5) which has been replaced by Council Directive 2009/158/EC (6) and to Commission Decision 2006/696/EC (7) which has been replaced by Regulation (EC) No 798/2008. It is, therefore, necessary to update those references. (6) Annex III to Decision 2007/777/EC should therefore be amended accordingly. (7) To avoid any disruption in trade, the use of animal and public health certificates for certain meat products and treated stomachs, bladders and intestines intended for consignment to the Union from third countries, completed in accordance with the model animal and public health certificate set out in Annex III to Decision 2007/777/EC, before the amendment introduced by this Decision, should continue to be authorised during a transitional period. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Amendment to Decision 2007/777/EC Annex III to Decision 2007/777/EC is replaced by the text in the Annex to this Decision. Article 2 Transitional provisions For a transitional period until 30 September 2014, the introduction into the Union of consignments of meat products and treated stomachs, bladders and intestines, accompanied by an animal and public health certificate completed in accordance with the model set out in Annex III to Decision 2007/777/EC, in its version prior to the amendment made by Article 1 of this Decision, shall continue to be authorised, provided that the animal and public health certificate was signed before 30 July 2014. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 27 March 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. (2) OJ L 18, 23.1.2003, p. 11. (3) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (5) Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 303, 31.10.1990, p. 6). (6) Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). (7) Commission Decision 2006/696/EC of 28 August 2006 laying down a list of third countries from which poultry, hatching eggs, day-old chicks, meat of poultry, ratites and wild game-birds, eggs and egg products and specified pathogen-free eggs may be imported into and transit through the Community and the applicable veterinary certification conditions (OJ L 295, 25.10.2006, p. 1). ANNEX ANNEX III Model animal health and public health certificate for certain meat products and treated stomachs, bladders and intestines intended for consignment to the European Union from third countries